DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first body” and “second body” of claims 1-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
There are no elements labeled “first body” nor “second body” contained in the drawings nor do the drawings show elements that one of ordinary skill in the art could reasonably understand to show the “first body” or “second body” insofar as they are claimed/described in the specification.
Further, the “first body” and “second body” disclosed in the body of the specification lack any drawing number(s) to indicate which of the elements shown in the figures are equivalent to the claimed/disclosed “first body” and “second body”.
In addition, all limitations related to the “first body” and “second body” such as “configured to be connected with a first body and a second body” of claim 1 or “a torque assembly mounted at the first body” of claim 10, which describe combining structures with the non-shown “first body” and “second body” are also not shown as neither the “first body” nor “second body” are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan et al. (US 2019/0146560).

Regarding claim 1 Jan discloses:
A hinge mechanism comprising: 
a hinge assembly (e.g. 130 FIG.1) configured to be connected with a first body and a second body (indicated via dotted lines FIG.1) to rotatably connect the first body and the second body (described e.g. paragraph [0007]); and 
a torque assembly (e.g. 131 FIG.5) being mounted at the first body (indicated by dotted lines FIG.1) and connected with the hinge assembly (indicated by dotted lines FIG.5); 
wherein: 
in response to the first body and the second body being relatively rotated to drive the hinge assembly, the hinge assembly drives the torque assembly to cause at least a part of the torque assembly to translate relative to the first body to provide a torque for the hinge assembly (shown e.g. FIG.8-FIG.10, described paragraph [0030]).

Regarding claim 2 Jan discloses:
the hinge assembly is movably connected with the first body and the second body (described paragraph [0030]), respectively; and 
in response to the first body and the second body being relatively rotated, one end of the hinge assembly drives the torque assembly and moves along the first body together with the at least a part of the torque assembly (shown e.g. FIG.8-FIG.10), and another end of the hinge assembly moves along the second body, to cause the first body and the second body to approach each other during a rotation to a coplanar state (as indicated e.g. FIG.8-FIG.10).

Regarding claim 3 Jan discloses:
a first friction member fixed to the first body (e.g. top of 131a with h1 FIG.5); and 
a second friction member (e.g. 133 FIG.5) connected to the hinge assembly, at least a part of the second friction member located between and abutting against the first friction member and the first body (as indicated via dotted line FIG.5); 
wherein: 
in response to the hinge assembly being rotated, the second friction member is driven to translate along the first friction member and the first body to generate frictions on two opposite sides of the second friction member (described paragraph [0064]).

Regarding claim 4 Jan discloses:
a first bracket (e.g. 131a FIG.5) fixed to the first body (described paragraph [0034]); and 
a second bracket (e.g. 131a FIG.5) fixed to the second body (described paragraph [0034]); 
wherein: 
the first friction member is mounted at the first bracket (indicated via dotted line FIG.5); 
the second friction member is sandwiched between the first friction member and the first bracket (e.g. inside s1 IFG.5), and 
moves along the first friction member and the first bracket to generate the friction (described paragraph [0064]); 
the one end of the hinge assembly is connected to the second friction member and is movably connected to the first bracket (indicated e.g. FIG.8-FIG.10); 
the another end of the hinge assembly is movably connected to the second bracket (indicated via dotted lines e.g. FIG.5); and 
a part of the hinge assembly located between the two ends is rotatably connected to the first bracket and the second bracket, respectively (described e.g. paragraph [0034]).

Regarding claim 5 Jan discloses:
a contact surface between the first friction member and the second friction member and a contact surface between the second friction member and the first bracket are both flat (shown/indicated FIG.5), and the first friction member and the second friction member, and the second friction member and the first bracket have a structure for increasing the friction (described e.g. paragraph [0064]).

Regarding claim 6 Jan discloses:
a plurality of shafts including a first shaft, a second shaft, a third shaft, a fourth shaft, and a fifth shaft (5 shafts shown FIG.5); 
a first link (e.g. upper 211 FIG.5); and 
a second link (e.g. lower 211 FIG.5); 
wherein: 
the first link and a middle part of the second link are rotatably connected through the first shaft (e.g. 214 FIG.8); 
one end of the first link is movably connected to the first bracket through the second shaft (e.g. 213 FIG.5); 
the torque assembly is connected to the second shaft (indicated via dotted line FIG.5, paragraph [0040]); 
another end of the first link is rotatably connected to the second bracket through the third shaft (e.g. 212 attaching shown FIG.8); 
one end of the second link is rotatably connected to the second bracket through the fourth shaft (e.g. 212 attaching shown FIG.8); and 
another end of the second link is movably connected to the second bracket through the fifth shaft (indicated via dotted line e.g. 213a FIG.5).

Regarding claim 7 Jan discloses:
the first link has a notch, the second link has a protrusion, and the protrusion passes through the notch and is rotatably connected to the first bracket through the fourth shaft (e.g. interdigitation connection between two halves of 211 shown e.g. FIG.5).

Regarding claim 8 Jan discloses:
the first shaft passes through the notch of the first link and the protrusion of the second link located in the notch to rotatably connect the first link and the second link (e.g. 214 shown going through interdigitated 211 FIG.8).

Regarding claim 9 Jan discloses:
the first body and the second body rotate within a range of 0° to 180° using the hinge assembly, and the first bracket and the second bracket are driven by the hinge assembly to approach each other during the rotation to the coplanar state, to drive the first body and the second body to approach each other (as shown/indicated FIG.8-FIG.10).

Regarding claim 10 Jan discloses:
An electronic device comprising: 
a first body (e.g.110 FIG.1); 
a second body (e.g. 120 FIG.1); and 
a hinge mechanism configured to rotatably connect the first body and the second body (e.g. 130 indicated via dotted lines FIG.1), including: 
a hinge assembly (e.g. 130 FIG.1) configured to be connected with a first body and a second body (indicated via dotted lines FIG.1) to rotatably connect the first body and the second body (described e.g. paragraph [0007]); and 
a torque assembly (e.g. 131 FIG.5) mounted at the first body (indicated by dotted lines FIG.1) and connected with the hinge assembly (indicated by dotted lines FIG.5); 
wherein: 
in response to the first body and the second body being relatively rotated to drive the hinge assembly, the hinge assembly drives the torque assembly to cause at least a part of the torque assembly to translate relative to the first body to provide a torque for the hinge assembly (shown e.g. FIG.8-FIG.10, described paragraph [0030]).

Regarding claim 11 Jan discloses:
the hinge assembly is movably connected with the first body and the second body (described paragraph [0030]), respectively; and 
in response to the first body and the second body being relatively rotated, one end of the hinge assembly drives the torque assembly and moves along the first body together with the at least a part of the torque assembly (shown e.g. FIG.8-FIG.10), and another end of the hinge assembly moves along the second body, to cause the first body and the second body to approach each other during a rotation to a coplanar state (as indicated e.g. FIG.8-FIG.10).

Regarding claim 12 Jan discloses:
a first friction member fixed to the first body (e.g. top of 131a with h1 FIG.5); and 
a second friction member (e.g. 133 FIG.5) connected to the hinge assembly, at least a part of the second friction member located between and abutting against the first friction member and the first body (as indicated via dotted line FIG.5); 
wherein: 
in response to the hinge assembly being rotated, the second friction member is driven to translate along the first friction member and the first body, to generate frictions on two opposite sides of the second friction member (described paragraph [0064]).

Regarding claim 13 Jan discloses:
a first bracket (e.g. 131a FIG.5) fixed to the first body (described paragraph [0034]); and 
a second bracket (e.g. 131a FIG.5) fixed to the second body (described paragraph [0034]); 
wherein: 
the first friction member is mounted at the first bracket (indicated via dotted line FIG.5); 
the second friction member is sandwiched between the first friction member and the first bracket (e.g. inside s1 IFG.5), and 
moves along the first friction member and the first bracket to generate the friction (described paragraph [0064]); 
the one end of the hinge assembly is connected to the second friction member and is movably connected to the first bracket (indicated e.g. FIG.8-FIG.10); 
the another end of the hinge assembly is movably connected to the second bracket (indicated via dotted lines e.g. FIG.5); and 
a part of the hinge assembly located between the two ends is rotatably connected to the first bracket and the second bracket, respectively (described e.g. paragraph [0034]).

Regarding claim 14 Jan discloses:
a contact surface between the first friction member and the second friction member and a contact surface between the second friction member and the first bracket are both flat (shown/indicated FIG.5), and the first friction member and the second friction member, and the second friction member and the first bracket have a structure for increasing the friction (described e.g. paragraph [0064]).

Regarding claim 15 Jan discloses:
a plurality of shafts including a first shaft, a second shaft, a third shaft, a fourth shaft, and a fifth shaft (5 shafts shown FIG.5); 
a first link (e.g. upper 211 FIG.5); and 
a second link (e.g. lower 211 FIG.5); 
wherein: 
the first link and a middle part of the second link are rotatably connected through the first shaft (e.g. 214 FIG.8); 
one end of the first link is movably connected to the first bracket through the second shaft (e.g. 213 FIG.5); 
the torque assembly is connected to the second shaft (indicated via dotted line FIG.5, paragraph [0040]); 
another end of the first link is rotatably connected to the second bracket through the third shaft (e.g. 212 attaching shown FIG.8); 
one end of the second link is rotatably connected to the second bracket through the fourth shaft (e.g. 212 attaching shown FIG.8); and 
another end of the second link is movably connected to the second bracket through the fifth shaft (indicated via dotted line e.g. 213a FIG.5).

Regarding claim 16 Jan discloses:
the first link has a notch, the second link has a protrusion, and the protrusion passes through the notch and is rotatably connected to the first bracket through the fourth shaft (e.g. interdigitation connection between two halves of 211 shown e.g. FIG.5).

Regarding claim 17 Jan discloses:
the first shaft passes through the notch of the first link and the protrusion of the second link located in the notch to rotatable connect the first link and the second link (e.g. 214 shown going through interdigitated 211 FIG.8).

Regarding claim 18 Jan discloses:
the first body and the second body rotate within a range of 0° to 180° using the hinge assembly, and the first bracket and the second bracket are driven by the hinge assembly to approach each other during the rotation to the coplanar state, to drive the first body and the second body to approach each other (as shown/indicated FIG.8-FIG.10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited on the PTO 892 disclose/teach similar hinging/housing structures as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                    


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841